MINATURA GOLD SECURITIES PURCHASE AGREEMENT November 24, 2009 TABLE OF CONTENTS Page 1. Agreement to Sell and Purchase 1 2. Closing, Delivery and Payment. 2 Closing 2 Delivery of Company Shares 2 Delivery of Minatura Nevada Shares 2 3. Representations and Warranties of the Company 2 Organization, Good Standing and Qualification 2 Subsidiaries 2 Capitalization; Voting Rights 3 Authorization; Binding Obligations 4 Liabilities 4 Agreements; Action 4 Obligations to Related Parties 5 Changes 6 Title to Properties and Assets; Liens, Etc. 7 Intellectual Property 7 Compliance with Other Instruments 8 Litigation 8 Tax Returns and Payments 8 Employees 9 Registration Rights and Voting Rights 9 Compliance with Laws; Permits 10 Environmental and Safety Laws 10 Valid Offering 10 Full Disclosure 11 Insurance 11 SEC Reports 11 Listing 11 No Integrated Offering 12 Stop Transfer 12 Dilution 12 Patriot Act Violations 12 4. Representations and Warranties of the Purchaser 13 Organization and Good Standing and Qualifications 13 Title to or Ownership of Minatura Nevada Corp. 13 Requisite Power and Authority 14 Investment Representations 14 Purchaser Bears Economic Risk 14 Acquisition for Own Account 15 Purchaser Can Protect Its Interest 15 Accredited Investor 15 Legends 15 5. Covenants of the Company 15 Stop-Orders 15 OTC:BB 15 Transfer of Shares 16 Market Regulations 16 Reporting Requirements 16 Use of Funds 16 Access to Facilities 16 Taxes 17 Insurance 17 Intellectual Property 17 Properties 17 Confidentiality 17 Reissuance of Securities 18 6. Covenants of the Purchaser 18 Confidentiality 18 Non-Public Information 18 Access to Facilities 18 Taxes 19 Insurance 19 Intellectual Property 19 Properties 19 Transfer of Minatura Nevada shares 19 7. Covenants of the Company and Purchaser Regarding Indemnification 20 Company Indemnification 20 Purchaser's Indemnification 20 8. Miscellaneous 20 Governing Law 20 Survival 21 Successors 21 Entire Agreement 21 Severability 21 Amendment and Waiver 21 Delays or Omissions 22 Notices 22 Attorneys' Fees 23 Titles and Subtitles 23 Facsimile Signatures; Counterparts 23 Broker's Fees 23 Construction 23 LIST OF SCHEDULES Schedule Subsidiaries of the Company Options, Warrants & Rights Outstanding Agreements & Actions Related Parties Properties & Assets Litigation Taxes Employees Registration & Voting Rights Environmental Safety & Laws Insurance SEC Reports Minatura Nevada Leases SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and entered into as of November 24, 2009, by and between Minatura Gold, a Nevada corporation (the "Company"), and Minatura International LLC, a Delaware limited liability company (the "Purchaser"). RECITALS WHEREAS, the Company has authorized the sale to the Purchaser of Ten Million Six Hundred and Seventy Five Thousand, Four Hundred Sixty-six (10,675,466) Shares of restricted common stock, $0.001 par value (the "Shares"); and WHEREAS, the Purchaser, concurrent with the purchase of the Shares, has agreed to sell to Company 100% of the issued and outstanding shares of Minatura Nevada, Corp., a Nevada corporation (“Minatura Nevada”). WHEREAS, Purchaser desires to purchase the Shares of Company, and Purchaser is desirous of selling its shares in Minatura Nevada on the terms and conditions set forth herein. WHEREAS, Purchaser, as a result of Purchaser’s acquisition of Gold Resource Partners LLC and Gold Ventures 2008, LLC, has agreed to assume the debt obligations of Gold Resource Partners LLC and Gold Ventures 2008, LLC to Company. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises, representations, warranties and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Agreement to Sell and Purchase.Pursuant to the terms and conditions set forth in this Agreement, on the Closing Date (as defined in Section 2), the Company and Purchaser agree as follows: Company agrees to sell to the Purchaser, and the Purchaser hereby agrees to purchase from the Company the Shares of the Company's Common Stock in accordance with the terms this Agreement. The Shares purchased on the Closing Date shall be known as the "Offering." The payment for the Shares shall be in the form of a cashiers check or wire transfer to MGOL, in the sum of Three Million Eight Hundred Thousand Dollars Purchaser agrees to transfer 100% of the issued and outstanding shares of Minatura Nevada. 1 2. Closing, Delivery and Payment. Closing.Subject to the terms and conditions herein, the closing of the transactions contemplated hereby (the "Closing"), shall take place on December 18, 2009, or such time or place as the Company and Purchaser may mutually agree (such date is hereinafter referred to as the "Closing Date"). Delivery of Company Shares.Pursuant to this Agreement, at the Closing on the Closing Date, the Company will deliver to the Purchaser, among other things, two stock certificates (one certificate for 10,575,466 and the other for 100,000) in the name of Purchaser representing 10,675,466 shares of the common stock of Company. 100,000 shares are to be held and released pursuant to Paragraph 5.3 below. The Purchaser will deliver to the Company, among other things the amount of Three Million Eight Hundred Thousand Dollars ($3,800,000) by certified funds or wire transfer. Delivery of Minatura Nevada Shares. Pursuant to this Agreement, at the Closing, on the Closing Date, the Purchaser will deliver to the Company, 100% of the issued and outstanding shares of Minatura Nevada, or such extended closing date as is required for Minatura Nevada to provide the necessary financial statements according to US GAAP and the reporting requirements that such transfer will cause the Company under the Securities Exchange Act of 1934. 3. Representations and Warranties of the Company.The Company hereby represents and warrants to the Purchaser as follows (which representations and warranties are supplemented by, and subject to, the Company's filings under the Securities Exchange Act of 1934 made prior to the date of this Agreement (collectively, the "Exchange Act Filings")), copies of which have been provided to the Purchaser: Organization, Good Standing and Qualification.The Company is a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of organization. The Company has the corporate power and authority to own and operate its properties and assets, to execute and deliver (i) this Agreement, and (ii) the Shares, and (iii) to carry out the provisions of this Agreement and to carry on its business as presently conducted.The Company is duly qualified and is authorized to do business and is in good standing as a foreign corporation in all jurisdictions, except for those jurisdictions in which the failure to do so has not had, or could not reasonably be expected to have, individually or in the aggregate, a material adverse effect on the business, assets, liabilities, condition (financial or otherwise), properties, operations or prospects of the Company (a “Material Adverse Effect”). 2 Subsidiaries.Each direct and indirect Subsidiary of the Company, the direct owner of such Subsidiary and its percentage ownership thereof, is set forth on Schedule 3.2.For the purpose of this Agreement, a “Subsidiary” of any person or entity means (i) a corporation or other entity whose shares of stock or other ownership interests having ordinary voting power (other than stock or other ownership interests having such power only by reason of the happening of a contingency) to elect a majority of the directors of such corporation, or other persons or entities performing similar functions for such person or entity, are owned, directly or indirectly, by such person or entity or (ii) a corporation or other entity in which such person or entity owns, directly or indirectly, more than 50% of the equity interests at such time. Capitalization; Voting Rights. (i) The authorized capital stock of the Company, as of the date hereof, consists of; (i) 1,000,000,000 shares of $0.001 par value, common stock, of which 14,804,000 were issued and outstanding as of September 30, 2009, and 10,000,000 are shares of preferred stock, par value $0.001 per share, of which zero (0) shares of preferred stock are issued and outstanding.
